In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00107-CV
                           ____________________


                            IN RE PAUL L. JONES

_______________________________________________________            ______________

                               Original Proceeding
________________________________________________________            _____________

                          MEMORANDUM OPINION

      Paul L. Jones has petitioned this Court for a writ of mandamus to compel the

performance of a duty imposed by law in connection with the holding of an

election. See Tex. Elec. Code Ann. § 273.061 (West 2010). On February 21, 2013,

the Board of Trustees for the Beaumont Independent School District 1 called a

regular election for May 2013. The Board also adopted a single-member

redistricting plan that altered the boundaries of the trustee districts. Because the


      1
        Throughout this Opinion, we refer to the district as BISD and to its Board
of Trustees as the Board. The actions referred to in this Opinion were taken by the
Board or by various BISD agents and employees acting under its direction and
authority.
                                         1
plan was adopted less than three months before the election, Jones contends the

plan is not effective for the May 2013 election. See Tex. Elec. Code Ann. §

276.006 (West 2010) (“A change in a boundary of a territorial unit of a political

subdivision other than a county from which an office of the political subdivision is

elected is not effective for an election unless the date of the order or other action

adopting the boundary change is more than three months before election day.”).

Jones asks this Court to order the Board to immediately rescind its order for a May

2013 election; to call a trustee election for November 2013; and in that election to

use the single-member district plan adopted on February 21, 2013. Jones also asks

that BISD be ordered to pay him unspecified attorney fees and costs.

      In a separate mandamus proceeding, we have exercised our equitable powers

to grant relief that includes allowing the May 2013 election to proceed using the

voting map adopted by the Board on February 21, 2013. In re Rodriguez, No. 09-

13-00115-CV, slip op. at 12 (Tex. App.—Beaumont Mar. 18, 2013, orig.

proceeding); see In re Gamble, 71 S.W.3d 313, 318 (Tex. 2002). But in Gamble,

the Court cautioned that a court’s equitable powers in an election case are not

unrestrained. The Supreme Court stated, “Generally, courts will not exercise

equitable powers when their exercise may delay the election.” Id. We noted in

Rodriguez that the Board has already requested preclearance of the redistricting

                                         2
plan from the Department of Justice. See In re Rodriguez, No. 09-13-00115-CV,

slip op. at 4. We presume the Board will proceed with its efforts to obtain

expedited preclearance prior to conducting the May election. See id. slip op. at 12.

      This Court has exercised its equitable power to allow the May 2013 election

to be conducted using the redistricting map adopted February 21, 2013. We decline

to delay the election unnecessarily. Accordingly, we deny the petition for

mandamus relief. Donna Jean Forgas, who is one of the relators in Rodriguez, has

filed a motion to intervene in this mandamus proceeding. The motion to intervene

is denied. To expedite a final decision in this matter in view of the upcoming

election, no motion for rehearing will be permitted. See Tex. R. App. P. 2.

      PETITION DENIED.

                                                                PER CURIAM


Submitted on March 15, 2013
Opinion Delivered March 18, 2013

Before McKeithen, C.J., Gaultney and Horton, JJ.




                                          3